Citation Nr: 0612164	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  01-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
epididymitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel





INTRODUCTION

The veteran served on active duty from March 1970 to March 
1973 and from August 1974 to August 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

Since the effective date for the grant of service connection, 
the veteran's service-connected epididymitis has been 
manifested by recurrent episodes of epididymitis, which are 
treated with antibiotics for approximately 10 days and 
medication for pain.  His treatment is intermittent, not 
continuous.  The veteran does not require frequent 
hospitalization for his symptoms.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no 
higher, for the veteran's service-connected epididymitis have 
been met since the effective date for the grant of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 
7525 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In the present case, a 
substantially complete application for the veteran's claim of 
entitlement to service connection was received in August 
1999.  The veteran's claim was initially adjudicated in a 
rating decision in August 2000.  Only after that rating 
action and a subsequent Statement of the Case were 
promulgated did VA, in December 2003 and February 2005, 
provide notice to the veteran regarding what information and 
evidence is needed to substantiate his claim for a higher 
initial rating, as well as what information and evidence must 
be submitted by the veteran, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first RO adjudication of the claim, the notice was provided 
by VA at those times, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, a 
Supplemental Statement of the Case (SSOC), re-adjudicating 
the veteran's claim, was provided to the veteran in November 
2005.  This action essentially cured the error in the timing 
of the notice.

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for his 
epididymitis for which service connection has already been 
granted.  Even though the notice was inadequate regarding 
this element, there is no prejudice to the veteran in issuing 
a final decision. To the extent that a higher disability 
rating is being denied, any questions as to the appropriate 
effective date to be assigned are moot.  To the extent that a 
higher disability rating is being granted, notice as to the 
assignment of effective date is not required because an 
effective date is not being set in this decision.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records identified by the veteran have been obtained.  There 
is no indication that relevant (i.e., pertaining to treatment 
for the claimed disability) records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided examinations in January 2004 and October 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  Further, VA's efforts have 
complied with the instructions contained in the October 2004 
Remand from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  A remand or further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Analysis
The veteran has disagreed with the disability rating assigned 
for his service-connected epididymitis.  Because this appeal 
is from the initial rating assigned to that disability upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

Since the effective date for the grant of service connection, 
the veteran's epididymitis has been evaluated as 
noncompensably disabling under Diagnostic Code 7525 for 
chronic epididymo-orchitis.  38 C.F.R. § 4.115b, Diagnostic 
Code 7525 (2005).  Diagnostic Code 7525 provides that chronic 
epididymo-orchitis should be rated as urinary tract 
infections.  Id.  A 10 percent disability evaluation is 
assigned for urinary tract infections with long-term drug 
therapy, 1-2 hospitalizations per year, and/or requiring 
intermittent intensive management.  38 C.F.R. § 4.115a 
(2005).  For the next higher rating of 30 percent, there must 
be urinary tract infections with recurrent symptomatic 
infection requiring drainage, frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management.  Poor renal function is 
rated as renal dysfunction.

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected epididymitis 
is appropriately evaluated as 10 percent disabling under 
Diagnostic Code 7525.  Since the effective date for the grant 
of service connection, the veteran has had recurrent episodes 
of epididymitis, including in September 1999, January 2001, 
October 2001, February 2003, and August 2003.  His symptoms 
are treated with antibiotics for approximately 10 days and 
medication for pain.  His treatment is intermittent, not 
continuous.  The veteran has not required hospitalization for 
his symptoms.  The veteran's level of disability more nearly 
approximates the criteria for a 10 percent disability rating 
under Diagnostic Code 7525 than the criteria for a 30 percent 
disability rating.  See 38 C.F.R. § 4.7 (2005).  There is no 
evidence that the veteran has required drainage, 
hospitalization more than two times per year, or continuous 
intensive management for his symptoms.  Nor is there evidence 
of renal dysfunction.  Accordingly, the evidence supports the 
grant of a 10 percent disability rating, but the 
preponderance of the evidence is against a disability rating 
greater than 10 percent under Diagnostic Code 7525 at any 
time.


ORDER

Entitlement to a 10 percent rating, but no higher, for the 
veteran's service-connected epididymitis is granted since the 
effective date of the grant of service connection, subject to 
the laws and regulations governing to the award of monetary 
benefits.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


